t c summary opinion united_states tax_court lucas matthew mccarville petitioner v commissioner of internal revenue respondent docket no 22267-14s filed date lucas matthew mccarville pro_se trisha s farrow for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner is entitled to an american_opportunity_tax_credit in an amount greater than that conceded by respondent at trial background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of arizona at the time that the petition was filed with the court petitioner a cash_basis taxpayer who reports on a calendar_year basis is a college graduate having attended arizona state university asu in tempe arizona where he majored in finance petitioner matriculated in date and continued internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure graduated in date throughout his college career petitioner worked part time to help support himself and finance his education as with many colleges and universities the academic year at asu consists of the fall semester and the spring semester the fall semester at asu begins in august and ends in december whereas the spring semester begins in january and ends in may petitioner paid his tuition for the fall semester 2011--dollar_figure--on date petitioner paid his tuition for the spring semester 2012--again dollar_figure--on date even though asu did not require payment for that semester until date petitioner paid his tuition early because he wanted it to be in the bank during his final semester at asu petitioner paid dollar_figure for textbook rental but did not incur any other education-related expenses petitioner timely filed a form 1040a u s individual_income_tax_return for on his return petitioner reported wages and tips from his part-time employment and he claimed an american_opportunity_tax_credit of dollar_figure in support of that credit petitioner attached to his return form_8863 education credits american opportunity and lifetime learning credits asu did not issue petitioner a form 1098-t tuition statement for this led respondent to examine petitioner’ sec_2012 tax_return and ultimately to issue a notice_of_deficiency disallowing the dollar_figure american_opportunity_tax_credit that petitioner claimed petitioner then appealed to this court by commencing the instant case at trial respondent conceded that petitioner is entitled to an american_opportunity_tax_credit of dollar_figure for for the cost he incurred in that year for textbook rental discussion the court decides the disputed issue in this case on the basis of the evidence and without regard to the burden_of_proof see rule a 503_us_79 290_us_111 cf sec_7491 sec_25a authorizes an american_opportunity_tax_credit equal to of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year for education furnished during any academic period beginning in such taxable_year as does not exceed dollar_figure plus of such the american_opportunity_tax_credit is a modified version of the hope scholarship credit sec_25a b i expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a thus the maximum amount of the credit is dollar_figure ie dollar_figure plus dollar_figure dollar_figure dollar_figure in general an american_opportunity_tax_credit is allowed only for payments of qualified_tuition_and_related_expenses for an academic period beginning in the same taxable_year as the year the payment is made sec_1 25a- e income_tax regs for a taxpayer such as petitioner who uses the cash-- rather than the accrual--method of accounting such qualified_tuition_and_related_expenses are treated as paid in the year in which the expenses are actually paid id there is a limited exception to this timing rule in the case of certain prepayments of qualified_tuition_and_related_expenses thus sec_25a provides that if such tuition and expenses are paid_by the taxpayer during a taxable_year for an academic period which begins during the first months following such taxable_year such academic period shall be treated for purposes of this section as beginning during such taxable_year the opacity of this provision is made clearer by the related regulation which provides as follows if qualified_tuition_and_related_expenses are paid during one taxable_year for an academic period that begins during the first three months of the taxpayer’s next taxable_year ie in january february or march of the next taxable_year for calendar_year taxpayers an education tax_credit is allowed with respect to the qualified_tuition_and_related_expenses only in the taxable_year in which the expenses are paid sec_1_25a-5 income_tax regs emphasis added as applied to the instant case the regulation thus provides that if tuition is paid in for a semester beginning in date an education tax_credit is allowed for that tuition only for to the extent that there might be any question about the application of the regulation to the instant case the example in the regulation lays the matter to rest thus in date taxpayer a a calendar_year taxpayer pays college z dollar_figure in qualified_tuition_and_related_expenses to attend classes during the spring semester which begins in date taxpayer a may claim an education tax_credit only in for payments made in for the spring semester emphasis added sec_1_25a-5 example income_tax regs see sec_1_25a-3 income_tax regs respondent does not dispute that petitioner paid qualified tuition of dollar_figure on date for the spring semester beginning in date petitioner would therefore be entitled to an american_opportunity_tax_credit with respect to this payment if at all for see sec_25a sec_1 25a- e ii income_tax regs neither sec_25a nor the regulations thereunder permit a cash_basis taxpayer to claim an american_opportunity_tax_credit for a year other than the taxable_year in which the payment was actually made accordingly petitioner is not entitled to such a credit for with respect to his date payment of dollar_figure petitioner contends that i t just seems kind of wrong to be denied the american_opportunity_tax_credit on hi sec_2012 return essentially for paying it tuition early given respondent’s admission that the credit would otherwise have been allowed in this regard the court acknowledges that the statutory requirements regarding the timing of the credit may very well seem to work a harsh result in a case such as this when a mere two-week delay in making the date payment would have occasioned a different outcome unfortunately for petitioner however the court is obliged to follow the dictates at trial petitioner recollected that he had claimed an american_opportunity_tax_credit on hi sec_2011 return presumably in respect of the tuition paid on date for the fall semester that year if so then petitioner would already have claimed the maximum amount of the credit for see sec_25a i of the law even though one might wish they were more flexible 87_tc_1412 w e are bound by the wording of the statute as enacted and the accompanying regulations when consistent therewith in conclusion the court holds that for petitioner is entitled to an american_opportunity_tax_credit of dollar_figure ie the amount he paid for education expenses in that year in order to give effect to the foregoing decision will be entered for respondent for the reduced deficiency of dollar_figure
